Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 11 is directed to a computer readable medium “CRM” which is referring to transmission medium and carrier wave. Thus the computer readable medium in claim 11 is limited to non-transition form based on a broadest reasonable interoperation, and is directed to signals per se, therefore, it not based on the following statutory categories: e.g., process, machine, etc.
In order to overcome the 35 USC 101 rejection set forth above in claim 11, applicant is suggested to include recitation of a non-transitory computer storage readable medium into the preamble of the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102 as being anticipated by Dubal US 20160380865

1. A network interface controller (NIC) comprising: circuitry to: 
program, according to a policy, a software defined networking (SDN) table providing one or more network flow mappings to physical functions hosted by a plurality of non-uniform memory access (NUMA) nodes (Dubal: fig. 9, 5a [0067-0082]); and 
direct an SDN management agent executing on each of the plurality of NUMA nodes to propagate the programmed SDN table to a local SDN table on the NUMA node (Dubal: fig. 9, 5a [0067-0082]).

2. The NIC of claim 1, wherein each of the plurality of NUMA nodes is a sled (Dubal: fig. 1, 3, 5a, 9 [0081]).

3. The NIC of claim 1, wherein the circuitry is further to communicate control data to the SDN management agent executing on one of the plurality of NUMA nodes (Dubal: fig. 1, 3, 5a, 9 [0067-0082]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubal US 20160380865 further in view of De Foy US 20160197831

4. The NIC of claim 3, wherein to communicate the control data to the SDN management agent comprises to communicate, via a distributed hash table (DHT), the control data to the SDN management agent (Dubal: fig. 1, 3, 5a, 9 [0067-0082]).
	De Foy further teaches the term distributed hash table (DHT (De Foy: [0004-0008]) in order to enhance SDNs, such as OpenFlow networks, to facilitate the deployment and usage of Distributed Hash Tables (DHTs).
	Thus, it would have been obvious to one skill in the art before the effective filing date of the claim inventio to include the above recited limitation into Dubal’s to enhance SDNs, such as OpenFlow networks, to facilitate the deployment and usage of Distributed Hash Tables (DHTs) [0004], as taught by De Foy. 

5. The NIC of claim 4, wherein the circuitry is further to construct, via the DHT, a ring-based overlay network to enable each of the plurality of NUMA nodes to communicate with one another (De Foy: [0044]).

6. The NIC of claim 5, wherein the DHT further enables the NIC to broadcast at least one of a CPU socket information, NIC physical function information, port information, and congestion information to the SDN management agent executing on each of the plurality of NUMA nodes (De Foy: [0044-0045] fig. 3-8).

7. The NIC of claim 5, wherein each of the NUMA nodes are linked to one another via the DHT based on the policy (De Foy: [0044-0045] fig. 3-8).

8. The NIC of claim 1, wherein the circuitry is further to enable a virtual Ethernet bridge (VEB) to control one or more traffic flows (Dubal: fig. 8 [0065-0066]).

9. The NIC of claim 1, wherein the circuitry is further to receive, from the SDN management agent from each of the plurality of NUMA nodes, network flow information associated with the NUMA node (Dubal: fig. 9 [0067-0082]).

10. The NIC of claim 1, wherein the circuitry is further to receive, from the SDN management agent from each of the plurality of NUMA nodes, telemetry data associated with the NUMA node (Dubal: fig. 6-7, 9 [0013-0014]).

Regarding claims 11-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-10, where the difference used is a “computer-readable storage medium” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415